Kane, J.
Appeal from an order of the County Court of Columbia County (Leaman, J.), entered August 21, 1984, which, inter alia, granted the People’s cross motion to disqualify the law firm of Crimmins and Hogle from continued representation of defendant.
The order appealed from herein disqualified the law firm of Crimmins and Hogle from representing defendant, dismissed the indictment but expressly allowed resubmission of the matter to the Grand Jury, and continued bail. As such, the motion to disqualify arose in the context of a criminal action (see, Matter of Abrams. [John Anonymous], 62 NY2d 183). Indeed, if this order were not made in the context of a pending criminal action, as the dissent suggests, there would have been no reason to continue bail (see, CPL 210.45 [9]). Consequently, this appeal must be dismissed since no appeal from the instant order is authorized by law, either by right or by permission (CPL 450.10, 450.15). Moreover, we should not convert this appeal into a special *1045proceeding, which we would be required to dismiss (see, Pulcini v Vogt, 64 AD2d 781).
Appeal dismissed. Mahoney, P. J., Kane and Weiss, JJ., concur; Casey, J., dissents and votes to reverse in the following memorandum.